Name: Council Regulation (EEC) No 1493/85 of 23 May 1985 fixing the minimum price for soya beans for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 10 . 6 . 85No L 151 / 18 Official Journal of the European Communities COUNCIL REGULATON (EEC) No 1493 / 85 of 23 May 1985 fixing the minimum price for soya beans for the 1985 / 86 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans ( r), and in particular Article 2 (6 ) thereof, Having regard to the proposal from the Commission ( 2 ), Article 1 For the 1985 / 86 marketing year , the minimum price for soya beans referred to in Article d (6 ) of Regulation (EEC) No 1491 / 85 shall be 50,67 ECU per 100 kilograms. Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article2 ofCouncil Regulation (EEC) No 1492 / 85 of 23 May 1985 fixing the guide price for soya beans for the 1985 / 86 marketing year ( 3 ). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1985 . Whereas Article 2 ( 6 ) of Regulation (EEC) No 1491 / 85 provides that the Council shall each year fix a minimum price for soya beans; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price , taking into account market fluctuations and the cost of transporting the beans from the production areas to the processing areas ; Whereas , in order to achieve the abovementioned objective , this minimum price must be fixed for a standard quality and a well-defined marketing stage , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( J ) See page 15 of this Official Journal . ( 2 ) OJ No C 67 , 14 . 3 . 1985 , p. 54 . ( 3 ) See page 17 of this Official Journal .